               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

               Plaintiffs,                         4:19CR3116

    vs.
                                                     ORDER
ZACHARY R. MACOMBER,

               Defendants.


    IT IS ORDERED:

    1)    The motion of Jessica Milburn to withdraw as counsel of record for
          Defendant, (Filing No. 42), is granted.

    2)    Defendant’s newly retained counsel, Tim Sullivan, shall promptly
          notify Defendant of the entry of this order.

    3)    The clerk shall delete Jessica Milburn from any future ECF
          notifications herein.

    February 3, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
